DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/059161.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on January 15, 2021 is acknowledged.
Claims 10-20 are cancelled.  Claims 21-31 are newly added.

Claim Objections
Claim 1 is objected to because of the following informalities:  inconsistent terminology.  Claim 1 recites the limitation "the subterranean formation" in line 3; "the subterranean formation" in line 4; then "the formation" in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the subterranean formation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the electric current" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863).
Claim 1. Ladva discloses, as best understood by the indefinite language, A method comprising: providing a particulate material that comprises an electrically controlled propellant (Abstract “Electromagnetically active slurries comprising stabilized fluids and methods of using the stabilized, placing the particulate material in at least a first portion of the subterranean formation ([0121]; [0128]); introducing a treatment fluid into the subterranean formation ([0101] “The combination and stabilization may occur in any order or concurrently in single or multiple stages in a batch, semi-batch or continuous operation.”; [0113] – [0117]; [0120] “After the clean out, a decision will need to be made whether to repeat the treatment or just leave that portion of the wellbore suboptimally treated.”; [0133]; [0167]); and allowing the particulate material to at least partially divert the flow of the treatment fluid away from the first portion of the formation ([0009] “In various embodiments, the MECPM slurry may be used to achieve conductive channels for flow of hydrocarbons, fluid loss control, placement, diversion, delivery, fracture mapping through conductivity/resistivity measurements, temporary plugs etc.”; [0133] “Permanent isolation of zones is achieved in some embodiments by bullheading low permeability versions of the STS into water producing formations or other formations desired to be isolated, and optionally applying a magnetic field to further reduce permeability and/or divert fluids around the water bearing zones.”; [0180] “The use of magnetic field can thus control the flowrate, and might be applied downhole to divert a fluid downhole away from areas where the magnetic field is selectively applied.”).  
Ladva discloses introducing a treatment fluid into a subterranean formation through a wellbore, wherein the treatment fluid comprises electromagnetically active slurries carrying electrically conductive particulate materials and proppant, wherein the proppant may be electrically conductive or inert (Abstract; [0009]; [0028]; [0040]; [0139] – [0141]), wherein the treatment comprises achieving flow and/or diversion of hydrocarbons or other fluids, particularly by application of an electric current or magnetic field ([0028]; [0133]; [0144]; [0180]).  Ladva does not explicitly disclose the term electrically controlled propellant as instantly claimed.  However, the Examiner interprets the electrically conductive particles to read on the claimed invention.
Claim 6. Ladva discloses The method of claim 1 wherein the particulate material further comprises at least one material selected from the group consisting of: an acid soluble material, a degradable material, cement, fiberglass, a ceramic material, carbon fibers, a polymeric material, sand, clay, and any combination thereof ([0043]; [0048]; [0099]; [0140]).  
Claim 257. Ladva discloses The method of claim 1, wherein introducing the treatment fluid into the subterranean formation comprises introducing the treatment fluid into the subterranean at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation ([0047]; [0113]; [0114]).  
Claim 8. Ladva discloses The method of claim 1 wherein the treatment fluid comprises an acid ([0042]).  
Claim 28. Ladva discloses The method of claim 1 wherein the electrical controlled propellant has particle sizes of from about 0.1 micron to about 1.0 millimeter ([0045]; [0047]).  
Claim 29. Ladva discloses The method of claim 1 wherein the electrical controlled propellant has particle sizes of from about 1 micron to about 200 microns ([0045]; [0047]).  
Claim 30. Ladva discloses The method of claim 1 wherein the electrical controlled propellant has particle sizes of from about 1 micron to about 30 microns ([0023]; [0047]).  
Claim 31. Ladva discloses The method of claim 1 wherein the electrically controlled propellant has a shape selected from the group consisting of: platelets, shavings, flakes, ribbons, rods, strips, spheroids, toroids, pellets, tablets, and any combination thereof ([0044] – [0045]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Katzakian et al. (US 2012/0103479), further in view of Gazonas (US 6,098,516).
Claim 2. Ladva discloses The method of claim 1.  Ladva discloses applying an electric current / electromagnetic wave wherein the electromagnetically heated material is caused to explode, tracked, and/or monitored for fluid or fracture propagation ([0143]), but Ladva does not explicitly disclose further comprising applying an electrical current to at least a portion of the electrically controlled propellant to ignite the portion of the electrically controlled propellant 10in the first portion of the subterranean formation.  However, Katzakian teaches electrically controlled propellant that can be ignited by applying electrical voltage and extinguished by withdrawing electrical voltage (Abstract; [0022]).  Gazonas provides evidence that propellant in conjunction with electromagnetic methods may be used for increasing a yield of hydrocarbon such as oil from a subsurface reservoir by injecting propellant into a well to a sufficient depth so that the propellant reaches the subsurface hydrocarbon reservoir and igniting the propellant in the subsurface hydrocarbon reservoir (Abstract; Col. 3, line 53 – Col. 4, line 18; Claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by Katzakian, in order to electrically control both ignition and extinguishing of the propellant at high temperatures without melting ([0022]).
The method of claim 1.  Gazonas further teaches wherein the electrical current is applied to at least a portion of a casing in a well bore penetrating at least the first portion of the subterranean formation (Fig. 2; Col. 4, lines 3-18).  
Claim 155. Ladva discloses The method of claim 1.  Gazonas further teaches wherein: the first portion of the subterranean formation comprises one or more perforations in a casing disposed in a first interval of a well bore that penetrates at least the first portion of the subterranean formation (Fig. 3 (308)); and Ladva discloses the particulate material at least partially obstructs the perforations in the first interval of the 20well bore and diverts the flow of the treatment fluid to a second interval of the well bore ([0133]).  
Claim 9. Ladva discloses The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: 30a binder selected from the group consisting of: polyvinyl alcohol, polyvinylamine nitrate, polyethanolaminobutyne nitrate, polyethyleneimine nitrate, any copolymer thereof, and any mixture thereof ([0017]; [0031]); an oxidizer selected from the group consisting of: ammonium nitrate, hydroxylamine nitrate, and any mixture thereof ([0017]; [0033]); and a crosslinking agent ([0017]; [0022]).
Claim 21. Ladva discloses The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyvinyl alcohol ([0017]; [0031]); an oxidizer consisting of ammonium nitrate ([0017]; [0035]; [0052]), and a crosslinking agent ([0017]; [0022]).  
Claim 22. Ladva discloses The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyvinylamine nitrate ([0017]; [0031]); an oxidizer consisting of ammonium nitrate ([0017]; [0035]; [0052]); and a crosslinking agent ([0017]; [0022]).  

Claims 3 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Katzakian et al. (US 2012/0103479), further in view of Gazonas (US 6,098,516), as applied to Claim 2 above, further in view of McPherson (US 2014/0109788).
Claim 3. Ladva in view of Katzakian, further in view of Gazonas teach The method of claim 2.  Ladva does not disclose wherein the electrical current is applied in an amount of from about 10 milliamps to about 100 milliamps.  However, McPherson teaches an improvement to conventional propellant charged by an electromagnetic field ([0010]; [0019]) used to stimulate subsurface oil or gas well production ([0019]), the improvement comprising introducing an electrically initiated and controlled propellant composition into a reservoir that can be ignited and controlled by applying electrical power ([0018]; [0020]).  McPherson further teaches wherein the electrical current is applied in an amount of from about 10 milliamps to about 100 milliamps ([0018]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by McPherson, in order to electrically control both ignition and extinguishing of the propellant, as well as provide multiple controlled initiation and extinguishing cycles for monitoring.
Claim 25. Ladva in view of Katzakian, further in view of Gazonas teach The method of claim 2.  McPherson teaches wherein the electrical current is applied with a corresponding voltage of from about 200V to about 600V ([0018]).  
Claims 26-27. It would have been an obvious matter of design choice, before the effective filing date, to optimize the electrical current source.  


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Grix et al. (US 2011/0067789), further in view of Gazonas (US 6,098,516).
Claim 23. Ladva discloses The method of claim 1.  Ladva discloses applying an electric current / electromagnetic wave wherein the electromagnetically heated material is caused to explode, tracked, and/or monitored for fluid or fracture propagation ([0143]).  Ladva does not disclose wherein the electrically controlled propellant comprises: a binder consisting of polyethanolaminobutyne nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent.  However, Grix teaches electrically controlled solid propellant that can be ignited or detonated by the application of electrical power (Abstract; [0021] – [0022]) and accelerated by an applied electromagnetic force ([0052]).  Grix further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyethanolaminobutyne nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent ([0038]; [0042]).  Gazonas provides evidence that propellant in conjunction with electromagnetic methods may be used for increasing a yield of hydrocarbon such as oil from a subsurface reservoir by injecting propellant into a well to a sufficient depth so that the propellant reaches the subsurface hydrocarbon reservoir and igniting the propellant in the subsurface hydrocarbon reservoir (Abstract; Col. 3, line 53 – Col. 4, line 18; Claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by Grix, in order to ignite and sustain combustion at various conditions without continuous electrical power and while providing faster burn rates ([0022]).
Claim 24. Ladva discloses The method of claim 1.  Grix further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyethyleneimine nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent ([0042]; Claim 1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cannan et al. (US 2014/0190686)1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cannan discloses electrically conductive particles used in hydraulic fracturing operations (Abstract; [0026]; [0027]).